 ORANGE COUNTY DISTRICT COUNCIL OF CARPENTERSOrange County District Council of Carpenters; andCarpenters Local 2361 and John C. Wabbel and J.A. Stewart Construction Co. Cases 21-CB-6506and 21-CB-6536May 29, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEUpon charges filed by John C. Wabbel, an individ-ual, on May 15, 1978,7 and amended on June 19, inCase 21-CB-6506, and by J. A. Stewart ConstructionCo. on June 12 in Case 21-CB-6536, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 21, issued an orderconsolidating cases, a consolidated complaint, and anotice of hearing on June 27, alleging that Respon-dents Orange County District Council of Carpentersand Carpenters Local 2361 had engaged in and wereengaging in unfair labor practices affecting commercewithin the meaning of Sections 8(b)(1)(A) and 2(6)and (7) of the National Labor Relations Act, asamended.2Respondents timely filed an answer to theconsolidated complaint, denying the commission ofunfair labor practices.Between September I and 20 the parties enteredinto a stipulation in which they agreed that the for-mal papers filed in this proceeding and the facts con-tained in the stipulation, together with the exhibitsattached thereto, constitute the entire record in thiscase. The parties further stipulated that they waivedtheir right to a hearing before an administrative lawjudge and the issuance of an administrative lawjudge's Decision and recommended Order. On Sep-tember 25, based upon the foregoing stipulation, theparties filed a motion to transfer the proceeding di-rectly to the Board for decision.On October 20 the Board issued an order approv-ing the stipulation and transferring the proceeding tothe Board. Subsequently, the General Counsel andRespondents filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Having accepted transfer of this proceeding to it,the Board makes the following:I All dates herein are in 1978. unless otherwise indicated.I The consolidated complaint also alleged that Respondents had violatedSec. 8(bX4XiXB) of the Act, based upon a charge filed by J. A StewartConstruction Co. on June 19 in Case 21-CC-2063 Subsequently. on August16. the allegations of the complaint relating to Case 21 CC-2063 were sev-ered, and that case was resolved by an informal settlement agreement ap-proved by the Regional Director on September 18.FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERSJ. A. Stewart Construction Co., herein called Stew-art, is a general contractor which, at all times materialherein, has been engaged in business in the construc-tion industry in the States of California and Arizonaand has maintained an office in Westminster, Califor-nia. Stewart annually performs construction servicesfor customers located outside the State of Californiain an amount in excess of $50,000.Menne Builders, herein called Menne, is a framingsubcontractor which, at all times material herein, hasbeen engaged in business in the construction industryin the State of California and has maintained an of-fice in Orange, California. Menne annually purchasesand receives goods and products valued in excess of$50,000 from suppliers located within the State ofCalifornia, each of which, in turn, purchases thesesame goods and products directly from suppliers lo-cated outside the State of California.We find that both Stewart and Menne are, andhave been at all times material herein, employers en-gaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and (7) ofthe ActII. THE LABOR ORGANIZATIONS INVOLVEDRespondents Orange County District Council ofCarpenters and Carpenters Local 2361 are each, andhave been at all times material herein, labor organiza-tions within the meaning of Section 2(5) of the Act.I11. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and FactsAt all times material herein Stewart was engaged,as general contractor, in the construction of an indus-trial building at a site in Anaheim, California, hereincalled the Dart jobsite. During the same period,Menne performed work as a framing subcontractoron the jobsite, and South Coast Acoustic and Dry-wall, Inc., herein called South Coast, was engaged ininstalling drywall as a subcontractor at the Dart job-site. Respondent Local was engaged in a labor dis-pute with South Coast from on or about March 15through April, but neither Respondent had a labordispute with either Stewart or Menne during this pe-riod or at any time material herein.In furtherance and support of its labor dispute withSouth Coast, Respondent Local, on or about March16, began picketing South Coast at the Dart jobsiteand continued picketing until mid-April. On March242 NLRB No. 75585 DECISIONS OF NATIONAL LABOR RELATIONS BOARD16 a separate entrance to the jobsite was establishedfor ingress and egress of the employees and suppliersof all contractors, including Stewart and Menne,other than South Coast, and a sign was posted at suchentrance reading:STOP-READ Gate #2 This gate is reserved forthe exlusive use of the employees and suppliersof all contractors other than those listed below:South Coast Acoustic and Drywall. Inc.All employees and suppliers of' the contractorslisted above must use Gate 1.Also on March 16, Bill Perry, business representativeand agent of Respondents, received a hand-deliveredletter at the jobsite informing Respondent Local ofthe establishment of the foregoing separate gates.After the designation of gate 2 as a reserve en-trance for neutral employers and the posting of' thesign indicated above, this gate was used exclusivelyby employees and suppliers of Stewart, Menne, andother contractors which did not have a labor disputewith Respondent Local. Since March 16, and specifi-cally on March 22, Moses Perez, an employee ofStewart and a member of Carpenters Local 710, wasemployed on the Dart jobsite as a carpenter. Since onor about March 22 and 23, and specifically on March22, Wabbel and Tim Funke, employees of' Menne andmembers of Carpenters Local 1453, were employedon the Dart jobsite as carpenters. Neither Perez, norFunke at any time was employed by South Coast, nordid they perform any work for South Coast. In thecourse of their employment at the jobsite, Perez,Wabbel, and Funke utilized gate 2 for ingress andegress.On or about May 5 Respondent Local, by its busi-ness representative, Perry, preferred internal unioncharges against Perez, Wabbel, and Funke, allegingthat they had violated the Carpenters general consti-tution by "working behind a duly authorized picketline" at the Dart jobsite on March 22. RespondentCouncil thereafter processed the charges filed byPerry, resulting in Perez being cited to appear beforeRespondent Council to select a trial committee and inWabbel and Funke being assessed fines of $250 and$125, respectively. On July 10 the United States Dis-trict Court enjoined and restrained Respondents fromfurther processing of the charges against Perez, Wah-bel, and Funke.B. Contentions of the PartiesThe General Counsel asserts that the disciplinaryactions taken by Respondents against Perez, Wabbel,and Funke, because they worked for neutral employ-ers at the Dart jobsite on March 22, violated Section8(b)(l)(A) of the Act. The General Counsel's reason-ing is essentially as follows: (1) Stewart and Mennewere neutral employers at the jobsite; (2) an impor-tant policy of the Act is to insulate neutral employersand their employees, who possess a Section 7 right torefrain from engaging in protected concerted activity,from entanglement in primary disputes: (3) the inter-nal union discipline imposed upon Perez, Wabbel,and Funke was thus "a clear attempt to penetrate theinsulation afforded neutral persons and their employ-ees, and violates the Section 7 rights" of those em-ployees. In support of his argument, the GeneralCounsel cites Local Union o. 153. InternationalBrotherhood of Electrical Workers, A FL- CIO (Belle-ville Electric & Heating, Inc.).3in which the Boardfound unlawful respondent union's disciplining ofmembers who worked for a neutral employer whilethere was a primary dispute with another employer ata common situs. General Counsel also relies uponCarpenter's District Council of Southern Colorado andits Local Union 362 (Pace Cons.truction Compan}).4To the contrary, Respondents contend that Perez,Wabbel, and Funke were lawfully disciplined, citingN. L. R. B. v. A l//is-Chalhners Manuficturing Co.5 for theproposition that a union does not violate the Act bypunishing its members for working behind a picketline authorized by the union. Respondents distinguishBelleville on the ground that the respondent unionthere threatened members with discipline while pick-eting was still continuing at the site, unlike the instantsituation, in which charges were preferred after pick-eting had ended. Respondents also suggest that bothBelleville and Pace are inconsistent with the SupremeCourt decision in Alis-Chalmers.C. Discussion and (onchsioneWe agree with the General Counsel that Respon-dents illegally disciplined Perez, Wabbel, and Funkefor working for neutral employers at a common situson March 22.Respondents' reliance upon Allis-Chalmers is mis-placed. In that case the Court decided only that twolocal unions did not violate Section 8(b)( I )(A) of theAct when they imposed reasonable fines upon mem-bers who crossed picket lines and worked during theunions' lawful economic strike against the employer.The Court certainly did not embrace the broad prin-ciple ftor which it is cited by Respondents. namely,that unions may lawfully discipline members whocross picket lines so long as the lines have been "dulyauthorized." Any doubt on this score was removed inScofield, et al. v. N. LR.B..6decided subsequently to1221 N.RB 345 (1975).'222 NLRB 613 (1976), enfd. 560 F.2d 015 (10th (Orr 1977)5388 tI.S 175 (1967).6 394 .S. 423. 430 (1969)586 ORANGE COUNTY DISTRICT COUNCIL OF CARPENTERSA li.s-Chalmners and not mentioned by Respondents. inwhich the Court emphasized that an internal unionrule may not be enforced by fine or expulsion withoutviolating Section 8(b)(1) where the rule "invades orfrustrates an overriding policy of the labor laws" andheld that "Section 8(h)(l) leaves a union free to en-force a properly adopted rule which reflects a legiti-mate union interest, impairs no policy Congress hasimbedded in the labor laws, and is reasonably en-forced against union members who are free to leavethe union and escape the rule."We need not review here the various cases in whichthe Board has found lawful or unlawful enforcementof one union rule or another measured against theScofield criteria. Rather, our inquiry may be immedi-ately directed toward determining whether, as allegedby the General Counsel. the disciplinary action takenagainst Perez. Wabbel, and Funke contravenes a pol-icy imbedded in the labor laws. We have no troublein finding that such discipline not only frustrates thepolicy reflected in the secondary boycott provisions ofthe Act, which forbids labor organizations from en-meshing neutral employers in primary labor disputes,but as alleged, would also require a finding of unlaw-ful secondary boycott activity. We are guided to thisconclusion by Board precedent.In Belleville, supra, as pointed out by GeneralCounsel, the Board found that a union violated Sec-tion 8(b)(I)(A). as well as Section 8(b)(4)(i)(B). by fin-ing and threatening with internal union disciplinemembers who worked for a neutral employer duringa labor dispute involving another employer at a con-struction site. The Board assumed, without deciding,that the picket line aimed at the primary employer byanother union was lawful and concluded:7While it is true that a union may lawfully imposeinternal union discipline on an employee for re-fraining from certain kinds of activity fromwhich he has a Section 7 right to refrain (forexample, making a delivery across a primarypicket line or working during a primary eco-nomic strike against his own employer), a unionmay not lawfully impose such discipline on amember for working for a secondary employer ata common situs where an employer other thanhis own is being subjected to a primary (or, afortiori, a secondary) picket line.The rationale supporting this result is that such disci-pline induces or encourages employees of a neutralemployer to refuse to perform services, within themeaning of Section 8(b)(4)(i)(B) a natural and appar-ent object of which is to cause the neutral employer to'221 NlRB at 53.cease doing business with the primary employer.8Ac-cordingly, in Pace, the Board decided that there wasno basis for union discipline in such circumstancesunless it was "to induce the Prestress [neutral em-ployer] personnel to cease work to force Prestress tocease dealing with Pace [primary employerl."9 Statedanother way. such union discipline of neutral employ-ees has the same "induce or encourage" effect uponthem as a picket line in front of a gate reserved fortheir ingress and egress and involves the same pro-scribed object.?IThe stipulated facts presented to us fall squarelywithin the fbregoing legal principles and require thatwe find the discipline imposed by Respondents uponPerez. Wabbel, and Funke violative of Section8(b)(1)(A). It is uncontested that Stewart and Mennewere neutral employers in the dispute between Re-spondent Local and South Coast at the Dart jobsite,that the three employees in question performi ed workonly for neutrals during the dispute. and that theywere disciplined for that reason. We may assume. r-gultndo, that Respondent l.ocal's picket line directedagainst South Coast was lawful and that RespondentLocal picketed only the gate used by South Coastemployees. Nevertheless, Respondents' disciplining ofPerez, Wabbel, and Funke plainly induced or encour-aged them not to perform services fior their neutralemployers. in order to force those employers to ceasedoing business with South Coast or not to do businesswith primary employers in the future.fThis was aPae. u lprll. 222 NRB ait s18, see Lca 252 .hr tfctal liJorkcrInternatilonll .4Aslialti,,on .41. ('10 I. t11lr. Inc I. 166 Nl.RB 2 2(1967). entd. 429 2d 1244 (9th (ir 1971))'222 NI RB at 613 It does nt matter that union dscipline max he m-posed upoin neutral enrploees onl aftter he neutral employer has completedits Twork tn the clinliOn stus or after the primanr dispute has been resolsedThus, in P, here the respondent union initiated disciplinarN actionagainst an emplo ee for working for a neutral emploer after the emploerhad tulfilled it, coinlrai in the project, he Board ruled that "[t]he 'ceasedoing business' element of Section )bXh4¶B) embraces prospectixe as .ell asexisting business relalltionship,, and does notl requre that the cinmpan-partl.to the primar' dispute een he known at the time of the union conduct inquestion." 222 NLRB at 618I See Inernatiional Brotherhooi /o tiectirlail lforker. ,ocl 5iil , al/.Stlucl Langer r/ \ I R R. 41 1 S 694. 702 l191). in hich the (ourtheld that peaceful picketing fr the purpose of bringing ahbout a ecindar'i.colt constitutes unlawful inducement or encouragemente or neutr.al cm-plo)ees to refuse to work and stated that [tlhe .ords 'induc e or enicourage'are hroad enough to include In them eers form (f influence or persuasionAlso see Bulinig and ( oritmctlon Tracit' ( ltncli of i,' f,)rll'an -i IL('10 tluarkai iln lart, irrl , 1 55 NRB 319. 327 (1965), enfd 387 F 2d79 (5th ( r 1967). in hich the Board decided that picketing n front of .gate reser.ed for neutral subcontractors at a colimon situs as an unlawfulattempt "to disrupt the perations f the neutral subcontractors and theiremploiees and toi enmesh them in the priniarN dispute .";nd thus tiolatedSec. 8(h)(4)(i)(B) Without doubt, union disciplile of members emplosed hbneutrail for passing through such a reserke gate likewise discloses an unlaw-ful secindar iobjecli.eII he stipulation ot facts recites th.lt Respondent I oc.al had a labor dis-pute with South (oast from March IS "though April 1978" and that charges"ere filed against rerez. i\abhel. and Funke on Ma) S Ito the exteut thatthe dispute beteen Repondeinl I tcil itid South Coast mali he ended the time charges .ere preferred .Ig.ainsl the empl,sees. the Board. ts ex-plained in fn 9. upra, holds that the cease ldoing hbusiness" object oI ec8(h)41 encompasses prospectlse as ell as current business relalionships587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecondary boycott no different than if Responent Lo-cal had picketed the reserve gate at the Dart jobsiteand had thus induced or encouraged neutral employ-ees to withhold their services from the employers bythat method rather than by union discipline.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in sectionIII, above, occurring in connection with the opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged incertain unfair labor practices, we shall order that theycease and desist therefrom and that they take certainaffirmative action to effectuate the policies of the Act.We shall, among other things, order that the Respon-dents rescind the disciplinary action taken againstMoses Perez, John Wabbel, and Tim Funke and thatthey refund to them any moneys held on account offines assessed, with interest, in the manner prescribedin Florida Steel Corporation, 231 NLRB 651 (1977).'2Upon the basis of the foregoing findings of fact,and upon the entire record in this case, the Boardmakes the following:CONCLUSIONS OF LAW1. J. A. Stewart Construction Co. and MenneBuilders are engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Respondents Orange County District Council ofCarpenters and Carpenters Local 2361 are labor or-ganizations within the meaning of Section 2(5) of theAct.3. By imposing internal union discipline uponMoses Perez, John Wabbel, and Tim Funke, as de-scribed herein, Respondents have engaged in and areengaging in unfair labor practices within the meaningof Section 8(b)(l)(A) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondents, OrangeCounty District Council of Carpenters Local 2361,Orange, California, their officers, agents, and repre-sentatives, shall:I. Cease and desist from:(a) Charging, trying, fining, or otherwise disciplin-ing Moses Perez, John Wabbel, Tim Funke, or any ofits members in order to induce or encourage them towithhold their services from a neutral employer withan object of forcing or requiring the neutral employerto cease doing business with a primary employer.(b) In any like or related manner restraining or co-ercing employees in the exercise of rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a) Rescind the disciplinary action taken againstMoses Perez, John Wabbel, and Tim Funke in orderto induce or encourage them to withhold their ser-vices from a neutral employer with an object of forc-ing or requiring the neutral employer to cease doingbusiness with a primary employer, and expunge fromtheir records any reference to that discipline.(b) Refund to Moses Perez, John Wabbel, and TimFunke any moneys held on account of fines assessedthem in connection with the aforesaid disciplinary ac-tion, with interest, as set forth in the section of theDecision herein entitled "The Remedy."(c) Post at their offices and meeting halls copies ofthe attached notice marked "Appendix."'3Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 21, after being duly signed by Respon-dents' authorized representatives, shall be posted byRespondents immediately upon receipt thereof, andbe maintained by them for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Sign and return to said Regional Director suffi-cient copies of the attached notice marked "Appen-dix" for posting by J. A. Stewart Corporation Co. andby Menne Builders, if willing, in conspicuous places,including all places where notices to employees arecustomarily posted.) In the event hat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United Stales Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."588 ORANGE COUNTY DISTRICT COUNCIL OF CARPENTERS(e) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to comply here-with.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT charge, try, fine, or otherwisediscipline Moses Perez, John Wabbel, TimFunke, or any of our members in order to induceor encourage them to withhold their servicesfrom a neutral employer with an object of forc-ing or requiring the neutral employer to ceasedoing business with a primary employer.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofrights guaranteed them by Section 7 of the Act.WE WILL rescind the disciplinary action takenby us against Moses Perez, John Wabbel, andTim Funke in order to induce or encourage themto withhold their services from a neutral em-ployer with an object of forcing or requiring theneutral employer to cease doing business with aprimary employer, and WE WILL expunge fromour records any reference to that discipline.WE WILL refund to Moses Perez, John Wab-bel, and Tim Funke any moneys held on accountof fines assessed against them in connection withthe aforesaid disciplinary action, with interest.ORANGE COUNTY DISTRICT COUNCIL OFCARPENTERSCARPENTERS LOCAL 2361589